IN THE SUPREME COURT OF THE STATE OF NEVADA


                 MICHAEL LUIS COTA,                                        No. 83521
                 Petitioner,
                 VS.
                 THE NINTH JUDICIAL DISTRICT
                 COURT OF THE STATE OF NEVADA,                             FILE
                 IN AND FOR THE COUNTY OF
                 DOUGLAS,                                                  OCT 1   if   2021
                 Respondent,                                                       i ). BROWN
                                                                                   PREME COURT
                   and                                                BY
                 THE STATE OF NEVADA,                                               CLE.RK


                 Real Party in Interest.

                                       ORDER DENYING PETITION

                             This is an original pro se petition for a writ of mandamus in
                 which petitioner appears to complain that he was deprived of his right to
                 appeal his conviction because that appeal was "entitled in the wrong
                 county."
                             Having considered the petition, we are not persuaded that our
                 extraordinary intervention is warranted because an appeal from the
                 judgment of conviction constitutes a plain, speedy, and adequate remedy
                 precluding writ relief. See NRS 34.170; Pan v. Eighth Judicial Dist. Court,
                 120 Nev. 222, 224, 88 P.3d 840, 841 (2004) (explaining that a writ of
                 mandamus is proper only when there is no plain, speedy, and adequate
                 remedy at law, that an appeal is generally an adequate remedy precluding
                 writ relief, and that petitioner bears the burden of demonstrating that writ
                 relief is warranted). The Nevada court of appeals order affirming
                 petitioner's judgment of conviction correctly listed the Ninth Judicial
                 District Court and the Honorable Thomas W. Gregory in the jurisdictional
SUPREME COURT    statement. Cota v. State, Docket Nos. 77414-COA and 77415-COA (Order
     OF
    NEVADA


(Of 1947A ce4o
                                                                              ? - Zci S"?-49
                of Affirmance, Ct. App., March 19, 2020). Therefore, petitioner was not
                deprived of his right to appeal, nor was that appeal "entitled in the wrong
                county." Accordingly, we
                            ORDER the petition DENIED.1




                                                  Hardesty



                                                  Parraguirre



                                                  Stiglich



                cc:   Michael Luis Cota
                      Attorney General/Carson City
                      Douglas County District Attorney/Minden
                      Douglas County Clerk




                     'Given this disposition, any further requests by petitioner are denied
SUPREME COURT   as moot.
     OF
   NEVADA




                                                    2